TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00301-CR


                                  Jonathan Guia, Appellant

                                              v.

                                The State of Texas, Appellee


                FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
     NO. CR-17-0025-C, THE HONORABLE DWIGHT E. PESCHEL, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant Jonathan Guia has filed a motion to dismiss his appeal. The motion is

signed by both appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the motion and

dismiss the appeal. See id.



                                           __________________________________________
                                           Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: June 10, 2022

Do Not Publish